                       Case 5:19-cv-00976 Document 1 Filed 08/13/19 Page 1 of 6



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

JOHN RAMEY                                             $
    Plaintiff                                          $
                                                       $
VS.                                                    $
                                                       $                          5:19-cv-976
THE BANK OF NEW YORK MELLON                            $              C.A. NO.
AND SELECT PORTFOLIO SERVICING,                        $
INC.                                                   $
    Defendants                                         $


                                 DEFENDANTS' NOTICE OF REMOVAL

           Defendants, The Bank of New York Mellon, flWa The Bank of New York, as successor

in interest to JPMorgan         Chase Bank,   N.A.   as Trustee   for IXIS Real Estate Capital Trust 2005-

HE2, Mortgage Pass-Through Certificates, Series 2005-HE2 as improperly named as The Bank

of New York Mellon ("Trustee") and Select Portfolio Servicing, Inc. ("SPS") (collectively,

"Defendants") hereby remove this case from the 225th District Court of Bexar County, Texas to

the United States District Court for the Westem District of Texas, San Antonio Division.

Defendants deny the claims and damages alleged in Plaintiffls Original Complaint and file this

Notice without waiving any claims, defenses, exceptions, or obligations that may exist in their

favor in state or federal court.

                                         I.      INTRODUCTION

            1.         On August 5,2019, Plaintiff John Ramey (roPlaintiff') commenced this action by

filing Plaintiff s Original Complaint (the 'oComplaint"),            Cause   No. 2019C115567 in the 225th

District Court of Bexar County, Texas (the oostate Court Action").                ,See   Exhibit "C-1". The

State Court Action was filed for purposes             of delaying or challenging a foreclosure      sale by

Trustee on real property located         at 16603 Old      Stable Road, San Antonio, Texas 78247 (the




999999.190/33309t2.1
                         Case 5:19-cv-00976 Document 1 Filed 08/13/19 Page 2 of 6



"Property").1 In support of that effort, Plaintiff requested and obtained an ex parte Temporary

Restraining Order on August 5,2019 that sought to preclude foreclosure on the Property. See

Exhibit C-3.

            2.           Pursuant to 28 U.S.C.A. $1446(b) (West) of the Federal Rules of Civil Procedure,

this Notice of Removal is timely filed within thirty (30) days of Defendants' first receipt of the

initial state court pleading. Bd. of Regents of Univ. of            Texas Sys. v. Nippon TeL   & Tel. Corp.,

478F.3d274,278 (5th Cir. 2007).

                               II.      PLEADINGS AND NOTICE TO STATE COURT

            3.           True and correct copies of all pleadings, process, orders and other filings in the

State Court Action are being filed along with this Notice of Removal as required by 28 U.S.C.A.

glaa6(a). Pursuant to 28 U.S.C.A. $1446(d), written notice of this removal is being served on

Plaintiff and filed in the State Court Action.

          III.    STATEMENT OF STATUTORY BASIS FOR JURISDICTION AND VENUE

            4.           This action is within the original jurisdiction of the United States District Court

pursuant to 28 U.S.C.A. $1332(aX1) (West). That statute provides, in pertinent part, that "the

district courts shall have the original jurisdiction of all civil actions where the matter in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States." 28 U.S.C.A. $1332(a)(1). Venue is proper in this district under 28

U.S.C.A. $1aa1(a) (West) because the state court where the State Court Action has been pending

is located in this district. As              discussed   in detail below, this action satisfies the statutory

requirements for diversity of citizenship jurisdiction.




      See the Complaint at     tf   I

                                                            2
999999 .19013330912 .1
                       Case 5:19-cv-00976 Document 1 Filed 08/13/19 Page 3 of 6



                                           IV. DIVERSITY JURISDICTION
          A,           Citizenship of the Parties

           5.          This civil action involves a controversy between citizens of different states.

           6.          Plaintiff is a citizenof Texas for diversity purposes.2

           7.          Defendant, Trustee, is the trustee        of a trust and is not a citizen of   Texas for

diversity pu{poses. When determining citizenship of a trust for purposes of diversity jurisdiction,

it is the citizenship of the trustee which controls, not the citizenship of the beneficiaries of the

trust. .l/øyarro        Sav.   Ass'n v. Lee,446 U.S. 458, 464,100 S. Ct. 1779, 64 L. Ed.2d 425 (1980).

The Bank of New York Mellon is a Delaware corporation with its principal place of business in

New York, New            York. A corporation is deemed to be a citizen of (1) every state where it has
been incorporated and (2) the state where             it    has its principal place of business (i.e. its "nerve

center").3 Accordingly, The Bank of New York Mellon and thus Trustee were at the time of the

commencement of this action, and at all material times, citizens of Delaware and New York.

           8.          Defendant, Select Portfolio Servicing, Inc., is a Utah Corporation. A corporation

is deemed to be a citizenof (1) every state where it has been incorporated and(2) the state where

it   has its principal place          of   business (i.e.   its "nerve center"). 28 U.S.C.A. $        1332(c)(1).

Defendant is a Utah corporation with its principal place of business in Salt Lake City, Utah. SPS

is not incorporated in Texas, nor is its principal place of business located in Texas. Therefore,

SPS is    a citizen of Utah for purposes of diversity jurisdiction'

           g.          Because Plaintiff is a citizen of Texas and Defendants are citizens of states other

than Texas, there is complete diversity              of citizenship    among the parties. See 28 U.S.C.A.

$332(cX1) (West).




      See Complaint at'lf   l.
     28 U.S.C.A. $ 1332(cXl) (West).
                                                             J
999999.19013330912.1
                       Case 5:19-cv-00976 Document 1 Filed 08/13/19 Page 4 of 6



          B.           Amount in Controversv

           10.         This case places an amount in controversy that exceeds the $75,000 threshold. A

party may remove an action from state court to federal court               if the action is one over which    the

federal court possesses subject matter jurisdiction . See 28 U.S.C.A. $laal(a). Such jurisdiction

exists as long as the parties are completely diverse and the amount                      in   controversy exceeds

$75,000.00. See28 U.S.C.A. $ 1332(a).

           1   1.      When ascertaining the amount        in    controversy   in the context of a motion to

remand, district courts query whether a plaintiffs state court petition, as it existed at the time             of

removal, alleged damages in excess of the statutory minimum. See S.ll.S. Erectors, Inc. v. Infax,

Inc.,72 F.3d 489, 492 (sth Cir. 1996).

           12. If the Complaint does not allege a specific amount of damages, the removing
party must prove by a preponderance of the evidence that the amount in controversy requirement

is satisfied . See Lewis v. State Farrn Lloyds,205          F   . Supp. 2d 706,708 (S.D. Tex' 2002) citing De

Aguilar v. Boeing Co.,11 F.3d 55, 58 (5th Cir. 1993); see also Manguno v. Prudential Prop' &

Cas. Ins. Co.,276 F.3d 720,723 (sth Cir.2002) (explaining that the removing party bears the

burden of showing that federal jurisdiction exists and that removal is proper). The removing

party satisfies this burden        if   the court finds   it "facially   apparent" that the plaintiffs claimed

damages        likely exceed $75,000.00 . Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir.

1995). In this instance, Plaintiff s Complaint makes it apparent that Plaintiff s claimed damages

exceed $75,000.00.

           13.         In the Complaint, among other things, Plaintiff         sues   for breach of contract, and

seeks temporary and permanent injunctive             relief precluding foreclosure by Defendants on the




                                                           4
999999.19013330912.1
                       Case 5:19-cv-00976 Document 1 Filed 08/13/19 Page 5 of 6



Propertya This has had and               if   successful   will   have the effect   of precluding   Trustee from

exercising its contractual and legal right to foreclose on the Property'

           14.         The value of the Property for 2019 according to the Bexar County Appraisal

District is no less than $367,510.00. See Exhibit D.

           15.         Federal jurisdiction can be established by facts alleged in the petition for removal

that support a conclusion that the amount in controversy requirement is satisfied.s "In actions

seeking declaratory or injunctive relief,            it is well   established that the amount in controversy is

measured by the value of the object of the litigation."6 Plaintiff seeks relief which has and                will

preclude enforcement of the contractual loan obligations and Defendants' right to obtain title and

take possession of the subject property.T

           16.         "[W]hen the validity of a contract or a right to property is called into question in

its entirety, the value of the property controls the amount in controversy."s "[T]he amount in

controversy, in an action for declaratory or injunctive relief is the value of the right to be protected

or the extent of the injury to be prevented."e Also, where a party seeks to quiet title or undo                    a


foreclosure, the object of the litigation is the property at issue and the amount in controversy is

measured by the value of the properfy.l0 The value of the subject property in this instance for

diversity purposes is no less than $367,510.00 per the records of the Bexar County Appraisal

District for 2019.           ^See
                                    Exhibit   D.   The value of the Property in this instance satisfies the

jurisdictional amount of $75,000.00 for diversþ pu{poses and the claim for attomey's fees further

supports the requisite amount in controversy for diversity jurisdiction.

a    See Complaint at'lft[ 5-7.
s    Menendez   v. llql-Mart Stores, Lnc.,364 F. App'x 62, 66 (5th Cir. 2010) (unpublished) (citing Garcia v. Koch
     Oil Co. of Texas Inc.,35l F.3d 636, 638-39 (5th Cir' 2003).
6    Hunt v. Ihashington Stqte Appte Advert. Comm'n,432U.5.333,347,97 S. Ct. 2434,53 L.Ed.2d 383 (U'S.
     1977).
7    See Complaint       atll5-7.
8    Waller v. Profl Ins. Corp.,296F.2d 545,54748 (5th Cir' 1961).
e    Webbv. Investacorp, lnc.,89F.3d252 (5th Cir. 1996), citing Leiningerv. Leininger,705F.2d727 (sthcir. 1983).
r0   See Berry v. Chase Home Fin., LLC,No. CIV.A. C-09-l 16,2009 WL2868224, at
                                                                                    *2 (S.D. Tex. Aug. 27,2009)'
                                                             5
999999.190/33309t2.t
                       Case 5:19-cv-00976 Document 1 Filed 08/13/19 Page 6 of 6



                                              V. JURY DEMAND
           17.         Plaintiff has made no known jury demand in the State Court Action.

                                               VI. CONCLUSION

            18.        For the foregoing reasons, Defendants ask the Court to remove this suit to the

United States District Court for the Western District of Texas, San Antonio Division.

                                                    Respectfully submitted,

                                                    B   /s/ Michael F. Hord Jr-
                                                        Michael F. Hord Jr.
                                                        State Bar No. 00784294
                                                        Federal I.D. No. 16035
                                                        Eric C. Mettenbrink
                                                        State Bar No. 24043819
                                                        Federal I.D. No.   569887               :


                                                        HIRSCH & WESTHEIMER, P.C.
                                                        1415 Louisiana, 36th Floor
                                                        Houston, Texas 77 002-2772
                                                        T el 7 13 -220-9 182 I F ax 7 13 -223 -93 19
                                                        E-mail : mhord@hirscbwest.coru
                                                        Email : emettenbrink@hirschwest.com

                                                    ATTORNEYS F'OR DEFENDANTS


                                       CERTIFICATE OF' SERVICE

                certify that on this l3th day of August, 2019, a true and correct copy of the
           I hereby
foregoing and/or attached was served on each attorney of record or party in accordance with
Federal Rule of Civil Procedure 5(b) as follows:

                                                 Jason J. Jakob
                                              Diaz Jakob,LLC
                                          Alamo Towers-West Bldg.
                                        901 N.E. Loop 410, Suite 900
                                          San Antonio, Texas 78209
                                      Via Email and U.S. Regular Mail


                                                    /s/ Michael F Hord.Tr.
                                                    Michael F. Hord Jr.



                                                        6
999999.190/33309t2.1
